Citation Nr: 1618291	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to the postoperative residuals of a pilonidal cyst. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO denied entitlement to service connection for degenerative arthritis of the back.

In May 2014, the Board remanded the case to the RO for further development and adjudicative action.

The Board observes that in a March 2016 statement, the Veteran stated that he intended to file a claim for neuropathy in his legs as a result of his in-service surgery for a pilonidal cyst.  The Veteran is advised that a complete claim on an application form prescribed for the purpose is required for all types of claims.  38 C.F.R. § 3.155.  As this issue is not currently before the Board, it is referred to the RO for any appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that there is a nexus between an in-service injury or event and the Veteran's current degenerative disc disease or degenerative joint disease. 

2.  The weight of the evidence is against a finding that the Veteran's current degenerative disc disease or degenerative joint disease was caused or aggravated by the service-connected postoperative residuals of a pilonidal cyst. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include degenerative disc disease or degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a low back disability, to include degenerative disc disease or degenerative joint disease of the lumbar spine, as secondary to the service-connected postoperative residuals of a pilonidal cyst, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a June 2008 letter that was provided before the November 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded two VA examinations, one in June 2008 and the other in July 2014.  The examinations, when considered together, are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a November 2014 statement, the Veteran indicated that he wished to waive initial RO consideration of any additional evidence he might submit in connection with his appeal.  Thereafter, in March 2016, the Veteran submitted VA treatment records dated in September 2009.  As the Veteran has waived RO consideration of these records in the first instance, the Board may proceed with a decision without the need for a supplemental statement of the case.  38 C.F.R. § 19.31.

The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

The Veteran seeks service connection for a low back disability.  In his May 2008 claim, the Veteran stated that his lower back disorder stemmed from in-service surgery.  In his March 2010 substantive appeal, the Veteran added that while in training he developed swelling of the back and was told it was a cyst for which he underwent surgery in 1974.  He continued that since the surgery he had chronic problems with back pain and tingling in the legs; and, based on the fact that he experienced these chronic problems since the surgery in 1974, he contended that his current back problems are associated with the cyst and/or surgery for the cyst.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Moreover, the presumption of service connection is not applicable to periods of active duty for training and inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disability as the most probative evidence of record does not support his claim.

A review of the Veteran's service treatment records (STRs) is negative for complaints or findings of an injury to the Veteran's spine during service.  The Veteran was treated for other injuries during service, such as a swollen ankle in January 1974, depression in October 1974, headaches and dizziness in January 1975, and an injury to his eye in June 1975.  The Veteran's exit examination from August 1975 indicates the presence of identifying body scars, but not the presence of a spine or other musculoskeletal injury.  The STRs also reflect treatment for a pilonidal cyst on multiple occasions.  For instance, the STRs from September 1975 indicate that the Veteran had six prior operations for a cyst located by his lower spine but continued to complain of pain.  A medical board evaluated the Veteran in September 1975 and recommended that the Veteran was unfit for duty due to chronic pain from his pilonidal cyst scar.  During this evaluation, the medical board noted that imaging of the Veteran's lumbosacral spine was within normal limits.  After the Veteran's separation from active service, he was granted service connection for postoperative residuals, pilonidal cyst, symptomatic.  In summary, there was no showing of an injury to the Veteran's spine or findings of a back disability in his STRs.

Although the post-service treatment records support the conclusion that the Veteran currently suffers from a lumbar spine disability, they indicate that the back disability began many years after his separation from service.  Further, the post-service medical evidence does not indicate that his service-connected disability caused or aggravated his current back disability.  The Veteran brought medical files to a VA examination in January 2005 that showed a history of treatment for degenerative disc disease of the lumbar spine and imaging taken at that examination confirmed the presence of degenerative disc disease as well as arthritis in the Veteran's low back.  It was noted that in the past four or five years, the Veteran has had low back pain with some radicular pain.  Despite the Veteran's claims to the January 2005 VA examiner of a relationship between his degenerative disc disease and his pilonidal cyst surgery, the VA examiner did not indicate any link and simply diagnosed the Veteran with a surgical scar related to his pilonidal cyst surgeries.  

The Veteran was examined again in June 2008.  After a thorough physical examination, including a review of imaging of the Veteran's lower back from January 2008, the VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine.  This VA examiner concluded that it is less likely than not that the Veteran's treatment for a pilonidal cyst aggravated his degenerative disc disease.  

In September 2009, the Veteran reported to a VA physician that he has a history of chronic low back pain and low back surgery in the 1970s.  In the treatment note, under "past medical history," the physician noted chronic low back pain status post low back surgery times five in the 1970s.

In July 2014, the Veteran was examined again by VA.  The July 2014 VA examiner noted the Veteran claimed to have been hit in the lower spine during training which led to hospitalization and treatment for a cyst.  After reviewing the Veteran's claims file and all relevant evidence, the VA examiner concluded that the Veteran's current degenerative joint disease is less likely than not related to any event or injury from service.  The VA examiner pointed out that the Veteran's degenerative joint disease was first documented by imaging in June 1998, and the claims file is silent regarding any back injuries during service or within one year of discharge from service that might have provided a nexus for the development of degenerative joint disease of the lumbar spine.  While in service, the Veteran suffered from a recurrent pilonidal cyst (not a back condition) which had first manifested prior to service.  The examiner's review of the medical literature shows pilonidal cysts to be a skin condition, not a back condition, and one typical definition of pilonidal disease stated that such is a chronic skin problem found most often in the sacrococcygeal region.  

The examiner continued that the back disability is less likely than not proximately due to or the result of the Veteran's service connected residuals of a pilonidal cyst.  The reasoning was that the location of the Veteran's pilonidal cyst was noted to be two centimeters cephaladad to the anus, which would place it around the coccyx.  The Veteran underwent a pilonidal cystectomy during service for this soft tissue/skin condition.  Review of the surgical textbooks shows that pilonidal cystectomies involve surgery of the soft tissue, and not the surrounding bone and/or joints.  The medical literature, including NIH, does not find that surgery for a pilonidal cyst, including healing by secondary intention, provides a nexus for the development of degenerative joint disease of the spine.

The Board concludes that the July 2014 VA examiner's opinion is more probative than the September 2009 treatment note.  To the extent that the September 2009 treatment record suggests that the Veteran has a current back disability related to his service, the Board observes that the objective medical evidence, his STRs, contradict the notation that the Veteran had back surgery during service.  Rather, as noted above, the Veteran had surgery to remove a pilonidal cyst during service, he did not have spinal surgery.  Thus, to the extent the September 2009 treatment note suggests that the Veteran had in-service spinal surgery that caused a current back disability, it is based on an inaccurate factual premise and is therefore not probative.  

By contrast, the Board finds the July 2014 VA examiner's opinion to be highly probative.  The VA examiner based his opinion on a review of the claims file and considered the Veteran's contentions, to include that in-service trauma to his back during training caused his back disability.  Further, his conclusions are supported by other probative evidence of record.  In considering the contentions, the VA examiner pointed out that the Veteran's spine disability did not manifest for many years after service and there is no evidence of complaints of a back injury to his spine in the STRs.  This is supported by the September 1975 medical board notation that x-rays of the lumbosacral spine were within normal limits, and that a back disability was not indicated until 1998.  Further, the examiner supported his conclusion that there is no relationship, to include both causation or aggravation, between the service-connected residuals of a pilonidal cyst and in-service surgery and the Veteran's current back disability.  The reasoning was that the Veteran's current degenerative joint disease is a degenerative condition of the spine while his pilonidal cyst disability is a skin condition, and surgery for the removal of a pilonidal cyst is surgery of the soft tissue, and not the surrounding bone and/or joints.  Based on the forgoing, the Board finds this opinion highly probative and persuasive.  

The Board acknowledges that the Veteran has claimed at various points, including to the July 2014 VA examiner, that he was hit in the back during training and this injury led to his back disability.  The Veteran is competent to report symptoms of pain in his lower back and an in-service injury to his back, however he is not competent to distinguish between pain from degenerative joint disease and residuals from the pilonidal cyst surgery, or provide an opinion on the nexus between his current disability and service.  There is no evidence the Veteran has the type of medical education and training necessary to make this determination, and this type of determination does not lend itself to lay observation.  Davidson, 581 F. 3d at 1313.  Thus, the Veteran is not competent to opine on the nexus between his current degenerative joint disease and his service.

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disability.  There is no competent evidence that the Veteran's back disability is related to his service, to include his in-service pilonidal cyst surgery and service-connected residuals of a pilonidal cyst.  As stated, the STRs are silent as to any in-service trauma to the Veteran's lumbar spine, and the surgeries on his pilonidal cyst are related to his soft tissue, not his spine.  The Veteran's degenerative joint disease did not manifest in-service or for many years thereafter.  Thus, the Veteran is not entitled to the presumption of service connection for a chronic disease, despite a record of a diagnosis of arthritis in his lumbar spine.  38 C.F.R. §§ 3.307, 3.309.

There is no competent medical opinion connecting the Veteran's current degenerative joint disease to an event or injury incurred in service, or to a service-connected disability.  Instead, the VA examination report concluded the opposite, namely that the Veteran's current degenerative joint disease is less likely as not related to his service, or to his service-connected residuals of a pilonidal cyst.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to the postoperative residuals of a pilonidal cyst, is denied



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


